                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
_______________________________________

ELIZABETH A. JONES,
o/b/o D.X.J.,
                                   Plaintiff                  DECISION AND ORDER
-vs-
                                                              1:18-CV-0202 CJS
ANDREW M. SAUL,
Commissioner of Social Security,

                           Defendant.
________________________________________


                                     APPEARANCES

For the Plaintiff:                 Amy C. Chambers, Esq.
                                   Kenneth R. Hiller, Esq.
                                   Law Offices of Kenneth Hiller
                                   6000 N. Bailey Avenue, Suite 1A
                                   Amherst, New York 14226

For the Defendant:                 Padma Ghatage
                                   Social Security Administration
                                   Office of General Counsel
                                   26 Federal Plaza, Room 3904
                                   New York, New York 10278

                                   Laura R. Boltz
                                   Office of General Counsel
                                   Social Security Administration
                                   1961 Stout Street, Suite 4169
                                   Denver, Colorado 80294



                                    INTRODUCTION

       This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner” or “Defendant”),


                                               1
which denied the application of Elizabeth Jones for Supplemental Security Income

(“SSI”) benefits on behalf of her son, DXJ, who was a minor at the time of the

application. Plaintiff alleged that DXJ is disabled due to Attention Deficit Hyperactivity

Disorder (“ADHD”), dysthymia and oppositional defiant disorder (“ODD”), but the

Commissioner found otherwise. Now before the Court is Plaintiff’s motion (Docket No.

[#8]) for judgment on the pleadings and Defendant’s cross-motion [#10] for the same

relief. For the reasons discussed below, Plaintiff’s motion is denied, Defendant’s

motion is granted, and this action is dismissed.

                                  STANDARDS OF LAW

       42 U.S.C. § 405(g) states, in relevant part, that “[t]he findings of the

Commissioner of Social security as to any fact, if supported by substantial evidence,

shall be conclusive.” The issue to be determined by this Court is whether the

Commissioner’s conclusions “are supported by substantial evidence in the record as a

whole or are based on an erroneous legal standard.” Schaal v. Apfel, 134 F.3d 496, 501

(2d Cir. 1998). Substantial evidence is defined as “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Id.

       In determining whether a child is entitled to SSI benefits pursuant to 20 C.F.R.

416.924,

       [t]he Commissioner follows a three-step sequential evaluation process to
       determine whether [the] child is disabled. At step one, if [the] child is
       performing substantial gainful activity, the claim is denied. If not, the
       Commissioner considers whether the child's impairment is non-severe, a
       “slight abnormality or a combination of slight abnormalities that causes no

                                              2
      more than minimal functional limitations.” If the child's impairment is not
      severe, the claim is denied.

      If the impairment is severe, then the Commissioner considers whether the
      child has an impairment or a collection of impairments that “meet,
      medically equal, or functionally equal” any impairment listed in Appendix 1
      to 20 C.F.R. Part 404, Subpart P (the “Listings”).

Arsenault v. Colvin, No. 13–cv–6589 (SAS), 2015 WL 631403 at *6 (S.D.N.Y. Feb. 13,

2015) (citations and footnotes omitted).

      In the instant case, Plaintiff does not contend that the child’s impairments meet or

medically equal a listed impairment, but contends that they “functionally equal” the

listings. In such case,

      the Commissioner reviews the evidence to determine how the child's
      impairments affect h[is] functioning in several broad areas, known as
      domains. These domains are: (i) acquiring and using information; (ii)
      attending and completing tasks; (iii) interacting and relating to others; (iv)
      moving and manipulating objects; (v) caring for one's self; and (vi) health
      and physical well-being. The regulations provide for each age category,
      and establish a different standard for each age group.

      The Commissioner determines within each domain whether the degree of
      the child's limitation is “marked” or “extreme.” A child is considered
      disabled if [he] has an extreme limitation in one domain or a marked
      limitation in two domains. A “marked” limitation is one that “interferes
      seriously with [the child's] ability to independently initiate, sustain, or
      complete activities.” An “extreme” limitation is one that “interferes very
      seriously with [the child's] ability to independently initiate, sustain, or
      complete activities.”

Arsenault v. Colvin, 2015 WL 631403 at *6 (emphasis added; citations and footnotes

omitted); see also, 20 CFR § 416.924.


                                             3
        The instant action involves alleged “functional equivalence” based upon

limitations in four domains: acquiring and using information; attending and completing

tasks; interacting and relating with others; and caring for self. 1 The activities within

these four domains that are typical of adolescents, as well as examples of limited

functioning within these domains, are described in 20 C.F.R. §§ 416.926a(g), (h), (i) and

(k), respectively.

        For example, with regard to “acquiring and using information,” the regulation

indicates that adolescents “should be able to comprehend and express simple and

complex ideas, using increasingly complex language (vocabulary and grammar) in

learning and daily living situations,” and should learn “to apply these skills in practical

ways that will help [them] enter the workplace after [they] finish school.” 2 Limited

functioning in this domain could include “difficulty recalling important things [that were]

learned in school [the day before],” “difficulty solving mathematics questions or

computing arithmetic answers,” speaking “only in short, simple sentences” or having

“difficulty explaining what [one] mean[s].”3

        With regard to “attending and completing tasks,” adolescents should “be able to

pay attention when [spoken to directly], sustain attention to [their] play and learning

activities, and concentrate on activities like putting puzzles together or completing art




1 Plaintiff now maintains that Colton has at least marked impairments in these four domains. Pl. Memo of
Law [#12-1] at p. 10. However, in his pre-hearing memorandum submitted prior to the July hearing,
Plaintiff’s attorney indicated that DXJ had at least marked limitations in just three domains: attending and
completing tasks; interacting and relating with others; and caring for self. Transcript at 257.
2 20 C.F.R. § 416.926a(g)(2)(v).
3 20 C.F.R. § 416.926a(g)(3).



                                                     4
projects.” 4 Limited functioning in this domain could include “repeatedly [becoming]

sidetracked from [activities] or frequently interrupt[ing] others,” becoming “easily

frustrated and giv[ing] up on tasks, including ones [which the adolescent] is capable of

completing,” and “requir[ing] extra supervision to keep [the adolescent] engaged in an

activity.” 5

          With regard to “interacting and relating with others,” adolescents should be able

to “initiate and develop friendships with children [of their same age],” “relate

appropriately to other children and adults both individually and in groups,” “be able to

solve conflicts between [themselves] and peers or family members or adults outside

[their families],” “recognize that there are different social rules for [themselves and their

friends] and for acquaintances and adults,” “be able to intelligently express [their]

feelings,” “ask for assistance in getting [their] needs met,” “seek information,” “describe

events,” and “tell stories, in all kinds of environments.”6 Limited functioning in this

domain could include “hav[ing] difficulty playing games or sports with rules,” “hav[ing]

difficulty communicating with others,” or “hav[ing] difficulty speaking intelligibly or with

adequate fluency.” 7

          With regard to “caring for yourself,” adolescents should be able to “feel more

independent from others and [be] increasingly independent in all of [their] day-to-day

activities,” “begin to discover appropriate ways to express [their] feelings, both good and




4   20 C.F.R. § 416.926a(h)(2)(v).
5   20 C.F.R. § 416.926a(h)(3).
6   20 C.F.R. § 416.926a(i)(2)(v).
7   20 C.F.R. § 416.926a(i)(3).

                                               5
bad,” and “think seriously about [their] future plans.”8 Limited functioning in this domain

could include not dressing or bathing appropriately, “engag[ing] in self-injurious

behavior,” “ignor[ing safety rules,” “not spontaneously pursu[ing] enjoyable activities or

interests,” or “hav[ing] disturbances in eating or sleeping patterns.” 9

                                      FACTUAL BACKGROUND

        The reader is presumed to be familiar with the facts and procedural history of this

action. The Court will briefly summarize the record as necessary for purposes of this

Decision and Order.

        On August 22, 2014, DXJ’s mother, Ms. Jones, filed the subject application for

SSI benefits, at which time the child was twelve years of age and about to start Eighth

Grade, in regular education classes. 10 Ms. Jones indicated that DXJ’s disabling

conditions were ADD, asthma and allergies, 11 and that he was taking medications

including Invega for “anger problems” and Concerta for ADD. 12 Ms. Jones indicated,

as part of the application, that DXJ was easily distracted, had difficulty focusing, and

had“ lot of anger problems so he acts on impulse, gets nasty and argumentative.” 13

Ms. Jones further indicated that DXJ did not “get along with authority figures” and had

problems in school, but got along with other people, and had friends his own age. 14

Ms. Jones stated that DXJ had no limitations on his physical abilities and no problem



8 20 C.F.R. § 416.926a(k)(2)(v).
9 20 C.F.R. § 416.926a(k)(3).
10 See, e.g., Transcrit at 189 (Child not in special education).
11 Transcript at 163.
12 Transcript at 165.
13 Transcript at 153.
14 Transcript at 155.



                                                      6
taking care of his own personal needs or safety.

          Shortly thereafter, three of DXJ’s eighth-grade teachers completed “Teacher

Questionnaires.” 15 DXJ’s English teacher reported that the child did not have an

unusual degree of absenteeism; that he had no problem acquiring and using

information; that he had no problem attending and completing tasks; that he had a

“slight problem” in several areas involving interacting and relating with others, but that

he usually got back on track after being spoken to about his behavior; that he had no

problem moving about and manipulating objects; and that he had no problem caring for

himself.

          DXJ’s math teacher reported that the child did not have an unusual degree of

absenteeism; that he had a slight problem in several areas involving acquiring and

using information, due to being easily distracted by other students; that he had a slight

problem in several areas related to attending and completing tasks, and three obvious

problems in that domain, involving waiting to take turns, changing activities without

being disruptive, and working without distracting himself or others; that he had a slight

problem in several areas relating to interacting and relating with others, and four

obvious problems in that domain, involving following rules, using appropriate language,

taking turns in conversation and interpreting the meaning of verbal cues; that he had no

problem moving about and manipulating objects; and that in the domain of caring for

himself, he had a slight problem adjusting to changes in his own mood and an obvious

problem being patient.


15   Transcript at 172-189, 192-199, 247-254.

                                                7
          The third teacher, who identified herself as “(Team J Rep) Teacher,” indicated

that DXJ had a few slight problems in the domain of acquiring and using information,

and one obvious problem in that domain, involving his ability to express ideas in written

form; that in the domain of attending and completing tasks, he had serious problems

related to completing work without making careless mistakes, working without

distracting himself or others, and working at a reasonable pace, and a very serious

problem with completing homework and assignments; that he had no problems

interacting and relating with others or moving about and manipulating objects; and that

he had several obvious problems in the domain of caring for himself, which involved

handling frustration appropriately, being patient, and using appropriate coping skills.

This same teacher commented, “Attendance is a major issue. [DXJ] is absent a lot

from school which interferes with academic success.” 16

          On December 9, 2014, agency review pediatrician J. Meyer (“Meyer”) evaluated

the records in support of the application, which at that point consisted of various medical

and therapy records, as well as the teacher questionnaire from DXJ’s math teacher.

Meyer concluded that DXJ had ADHD and asthma, but that he was not disabled. In

that regard, Meyer found that DXJ had less-than-marked limitations in the domains of

acquiring and using information, attending and completing tasks, caring for himself and

health and physical well being, and no limitations in the domain of moving about and

manipulating objects. 17 Meyer noted that according to the records, DXJ was easily



16   Transcript at 254.
17   Transcript at 74-81.

                                              8
distracted; needed constant reminders to stay on task; and had problems with being

patient, expressing anger appropriately, using appropriate language, asking permission,

and respecting and obeying adults in authority.

          Subsequently, DXJ failed his freshman year of high school (the 2015-2016

school year). Toward the end of DXJ’s freshman year, Ms. Jones requested that he be

evaluated for learning disabilities. On June 1, 2016, school psychologist Deanne

Giambra, M.A. (“Giambra”), prepared a psychological evaluation. Giambra reported

that according to Ms. Jones, DXJ’s behavior problems began about three years earlier,

and may have been connected to the child’s father leaving, and/or the child having been

diagnosed with ADHD. 18 Giambra indicated that before testing DXJ, she observed him

in the classroom:

          [DXJ] was observed within the classroom while he was in Social Studies. The
          class was required to watch a movie and answer written questions about it after.
          [DXJ] sat in the back of the classroom, and remained in his seat through the
          observation. He appeared to be on three cell phones, trying to control each one
          individually. He never looked up to watch the movie, or looked at the
          assignment given by the teacher. He was completely distracted by his
          electronics during the entire observation. He and another student engaged in
          conversation about what was on the phone. When asked by his teacher if he
          had any work finished, he shook his head, and continued with his phones.

Giambra further reported on the results of her testing, summarizing them as follows:

          [DXJ] is a fourteen-year-old ninth grader at Niagara Falls High School who was
          referred to the Committee on Special Education by his mother as she has
          concerns regarding [his] academic functioning. [DXJ] has a probation officer,
          and is involved in mental health counseling at a community clinic. He is
          currently failing all of his classes, and has accumulated suspensions as well as


18   Transcript at 297.

                                               9
          numerous absences from school. Health reports indicate a diagnosis of asthma.
          Teacher reports indicated [DXJ] has ability, but he chooses not use his skills, and
          does not complete any school work or homework. Observations of [DXJ]
          indicate extreme distraction due to electronics usage in class, and noted lack of
          effort applied to in-class assignments. Results of standardized testing indicate
          that [DXJ], overall, is functioning within the low average range of cognitive ability,
          with average working memory and verbal comprehension skills. Significant
          weaknesses were noted on tasks involving visual search and scanning skills.
          Academically, [DXJ] demonstrates average reading and mathematical reasoning
          skills, however, his performance was poor when asked to complete mathematical
          computations, and writing using appropriate detail, proper grammar and
          punctuation. On a self-report behavior rating scale, [DXJ] rated himself as being
          at risk for demonstrating inattention/hyperactivity and attention problems. All
          other areas fell within normal limits.

Transcript at 301.

          On July 6, 2016, Plaintiff’s mental health therapist, D. Valente, N.P. (“Valente”),

completed a mental residual functional capacity questionnaire. 19 On a check-the-box

form for identifying symptoms, Valente indicated that DXJ had “impairment in impulse

control,” “difficulty thinking or concentrating,” “persistent disturbance of mood or affect,”

“intense and unstable interpersonal relationships and impulsive and damaging

behavior,” and “hyperactivity.” When asked whether DXJ had any behavioral

problems, Valente indicated “problems focusing and concentrating,” based on the fact

that he had failed freshman year and reported having problems with focus in school,

and “impairment in impulse control,” based on, among other things, the fact that he had

been in verbal altercations with students and staff at school throughout the school year.

Valente also noted that DXJ “at times” reportedly became “loud, defiant and



19   Transcript at 463-470.

                                                10
disrespectful toward his mother and school administration.”

        However, Valente indicated that DXJ did not have a low IQ, a learning disability

or reduced intellectual functioning. Further, when asked to rate DXJ’s functional

limitations in various domains, she indicated that he had “no limitation” in the domains of

“interacting and relating with others” and “moving about and manipulating objects”;

“moderate limitation” in the domains of “acquiring and using information” and “caring for

self”; and “marked limitation” in the domain of “attending and completing tasks.” 20

        On July 11, 2016, a hearing was held before the ALJ. DXJ and his mother both

testified at the hearing. 21

        During the July hearing, Plaintiff’s attorney informed the ALJ that he was still

attempting to obtain two particular groups of records concerning DXJ: 1) disciplinary

records from DXJ’s school; and 2) records from Niagara County Probation Department.

With regard to the latter group, it appears that DXJ and his mother were involved in a

probation adjustment program, which is a precursor to the filing of a petition in Family

Court for a Person in Need of Supervision (“PINS”) under the age of eighteen. 22 With

regard to both groups of records, Plaintiff’s counsel told the ALJ that he hoped the

records would help demonstrate Plaintiff’s impairments in the domains of interacting and

relating with others and caring for oneself. In particular, Counsel indicated that the

records would show that DXJ tends to have conflicts with authority figures:



20 Transcript at 465.
21 At a prior hearing on June 13, 2016, Ms. Jones appeared by herself, pro se, and indicated that she
was unable to get DXJ to accompany her. The ALJ adjourned the hearing, to allow Ms. Jones an
opportunity to retain an attorney, which she did prior to the second hearing.
22 See, e.g., Transcript at 49 (Discussing the child’s involvement with the Probation Department).



                                                   11
          My understanding is that the Claimant has had, and I’m talking specifically about
          interacting and relating with others . . . that the Claimant has had a lot of difficulty
          interacting with authority and has affected him in several areas. But, that he has
          had direct conflict with authority including teachers, administrators and his own
          mother. And I’m hoping that that will all come in and substantiate a finding of
          marked limitations [in the domain of] interacting and relating with others. As well
          as potentially caring for self based on some of his decision making.

Transcript at 41-42. Plaintiff’s attorney indicated that the Probation Department had

acknowledged his request for records, and that he was hopeful that he would receive

the records “pretty quickly.” 23

          The ALJ responded that the records already in his possession contained many

references to DXJ having conflicts with school authorities, but that they did not indicate

that he had at least a marked impairment in the domain of interacting and relating with

others. In particular, the ALJ referenced Exhibit 12F, the report from Nurse Practitioner

Valente, which referred to DXJS’s repeated conflicts with his mother and with school

authorities, but which also indicated that Plaintiff had “no limitation” in interacting and

relating with others, and only a “moderate limitation” in caring for himself. 24

          During the hearing, the ALJ frankly pointed out to Plaintiff’s attorney that the

evidence in the record at that time, including the report from NP Valente, did not appear

to support a finding that DXJ had marked impairments in at least two domains.

Plaintiff’s counsel admitted that was true, but, again, indicated his hope that the

Probation Records, once obtained, would help establish functional equivalence.

          DXJ’s mother, Ms. Jones, testified that the child was disrespectful and


23   Transcript at 40.
24   Transcript at 42, 465.

                                                 12
disobedient toward her, that he refused to get out of bed and go to school, that she

needed to remind him to take care of his personal hygiene, that she received weekly

calls from school about problems with him, that he had been suspended several times

and been sent to alternative educational locations, and that he fought with his older

brother. Ms. Jones indicated that DXJ’s focus and concentration were not good, that

he was easily distracted, that he could not sit still, and that his doctors had recently

changed his medications because they felt that his prior medications were not helping.

Ms. Jones stated that DXJ would have to repeat ninth grade, because he had failed all

of his classes, and that he was refusing to attend summer school. She further stated

that at school, DXJ would often leave the classroom without permission and either walk

the halls or hide in the bathroom. Ms. Jones noted, however, that DXJ’s hobby was

baseball, and that he played pitcher and catcher on a travel league baseball team, and

that he had no problems with his teammates or his coaches.

          Regarding DXJ’s involvement with Niagara County Probation, Ms. Jones

indicated that she had initiated such involvement “to have some assistance,” due to the

child’s unwillingness to obey her. 25 As for the actual program at Probation, Ms Jones

testified:

          Q. Okay. What does the probation program do [for] him?

          A. We usually go every two weeks and basically they told him he had to get it
          together or they going to go through the courts. And, you know, possibly talk
          about removing him if he can’t get it together –

          Q. Okay.

25   Transcript at 44.

                                             13
          A. Because he’s draining me. I have a three year old in the house and I have,
          you know, an 18 year old in the house. And we just keep going on like this. I
          mean, every day is a struggle, an argument, everything’s difficult with him. He’s
          just very nasty. Very nasty. You know, I have to tell him to do everything,
          brush your teeth, wash your hair, get up and clean up after yourself, do chores, I
          mean, he doesn’t want to do anything.

Transcript at 48-49. Ms. Jones further testified:

          Q. You said that he, that the probation department is involved. He goes there
          every couple of weeks and they tell him he better shape up or else he could end
          up being removed?

          A. Yes.

          Q. And how many times have they told him that?

          A. Well because since we’ve started going, he’s just been getting worse. The
          probation officer has not seen any improvements. And then when [DXJ] got
          suspended twice and they were talking about paroling [throwing?] him out of the
          school, you know, [the probation officer] he said you’re not even, you know,
          try[ing] to meet us even a quarter of the way here[.]

Transcript at 53.

          DXJ also testified, articulately, and agreed that he frequently missed school,

even though his mother attempted to make him go, because he chose to wake up late

and stay home. DXJ indicated that he “sometimes” had conflicts with teachers and

administrators, and that he got into trouble for insubordination, but suggested that it

often involved him getting angry at the way people spoke to him. 26 DXJ stated that he

had been suspended twice during the recently-completed school year. DXJ indicated



26   See, Transcript at 57 (“I do get disrespectful because of the way they talk to me.”).

                                                       14
that he generally got along with his classmates, and that it had been years since he had

gotten into a physical altercation with another student. DXJ stated that he enjoyed

playing baseball and got along well with his teammates and coaches. He further stated

that he enjoyed fishing on the days when he skipped school (sometimes with his

cousin), and that he enjoyed working with his hands, and was considering pursuing

carpentry as a career. Additionally, DXJ stated that he intended to graduate from high

school. 27 DXJ agreed that he generally found it easier to focus on activities and things

that he found interesting. After listening to DXJ’s testimony, the ALJ remarked that

DXJ “seem[ed] like an incredibly smart kid,” to which Ms. Jones responded, “Thank

you.” 28

        At the close of the hearing, the ALJ told Plaintiff’s attorney that he would be

awaiting the additional documentation that counsel was attempting to obtain. See,

Transcript at 63 (“ALJ: Okay. I will look for that additional information. We can get a

clearer picture – ATTY: Thank you, Your Honor.”). 29

        Subsequently, on August 9, 2016, Plaintiff’s counsel wrote to the Office of

Disability Adjudication and Review to request the issuance of a subpoena, to Niagara

County Probation. In that regard, Plaintiff’s counsel indicated that he had already

contacted that office five times, requesting whatever records they had.

        On December 13, 2016, the ALJ issued his decision, denying Plaintiff’s



27 Transcript at 60 (“I want to graduate.”).
28 Transcript at 63. DXJ’s mental health therapist agreed that he is “bright,” and needs to “increase [his]
academic performance.” Transcript at 422 (“Client is bright.”).
29 Transcript at 40, 256. Again, counsel indicated that he was awaiting records from Niagara Falls High

School and from Niagara County Probation.

                                                    15
application. The ALJ began his decision by noting that he was denying Plaintiff’s

request for a subpoena because she had not complied with the procedural requirements

for such a request. 30 The ALJ further indicated that the documents which Plaintiff

wanted to subpoena (the records from Niagara County Probation) were “not reasonably

necessary for the full presentation of the case.” 31 The ALJ then went on to find, in

pertinent part, that Plaintiff was not disabled because his impairments did not meet,

medically equal or functionally equal a listed impairment.

          With regard to functional equivalence, the ALJ found that Plaintiff had no

limitation in the domain of moving about and manipulating objects, and a less-than-

marked limitation in the other five domains. In explaining this finding, the ALJ reviewed

and summarized the evidence, and found, first, that while DXJ indeed had problems

with school, his “excessive absences and tardiness [were a] significant cause of th[o]se

difficulties.” In that regard, the ALJ noted that “intelligence testing corroborates this

conclusion.” Additionally, the ALJ stated that while AXJ had certainly demonstrated a

variety of behavior problems, the record established that he could focus and exercise

self control when it suited him to do so, such as when he was playing baseball. The

ALJ also noted that according to the school psychologist, AXJ had been “polite,

respectful, cooperative and well-engaged during the intelligence testing.”

          With regard to the various opinion evidence, the ALJ gave significant weight to

most of Valente’s opinion, but less weight to the portion of her opinion in which she



30   Plaintiff does not dispute that.
31   Transcript at 16.

                                              16
indicated that DXJ had a marked restriction with regard to attending and completing

tasks, due to the fact, as already discussed, that Plaintiff’s academic difficulties were

primarily the result of his absenteeism. The ALJ gave significant weight to the entire

opinion of Dr. Meyer, finding that it was “generally consistent with the overall evidence

of record.” The ALJ gave some weight to the opinions of DXJ’s three teachers, even

though they were not acceptable medical sources, since their opinions were generally

consistent with the opinions of Valente and Meyer. Based upon these findings, the ALJ

concluded that DXJ was not disabled.

       Plaintiff appealed, but on December 6, 2017, the Appeals Council declined to

review the ALJ’s decision.

       On February 5, 2018, Plaintiff commenced this action. On September 4, 2018,

Plaintiff filed the subject motion [#8] for judgment on the pleadings. In support of that

motion, Plaintiff contends that the Commissioner’s decision must be reversed for the

following reasons: 1) the ALJ’s functional equivalence findings are not supported by

substantial evidence; 2) the ALJ failed to develop the record by obtaining records from

Niagara County Probation; 3) the ALJ failed to properly evaluate the opinion evidence;

4) the ALJ failed to evaluate the credibility of DXJ’s mother, Ms. Jones.

       On November 2, 2018, Defendant filed the subject cross-motion [#10] for

judgment on the pleadings.

                                       DISCUSSION

       The Court has reviewed the administrative transcript and the parties’

submissions, and concludes that Plaintiff’s arguments lack merit.


                                             17
        At the outset, the Court finds that the ALJ did not violate his well-established duty

to develop the record when he denied Plaintiff’s request to subpoena records from

Niagara County Probation. 32 On this point,

        [i]t is the rule in the Second Circuit that the ALJ, unlike a judge in a trial, must
        himself affirmatively develop the record in light of the essentially non-adversarial
        nature of a benefits proceeding. An ALJ is not required to request records that
        contain duplicative information. Instead, the duty to further develop the record is
        triggered when inconsistencies or inadequacies necessitate further information.

Rivera v. Colvin, No. 15-CV-50S, 2016 WL 6155575, at *3 (W.D.N.Y. Oct. 24, 2016).

        As mentioned earlier, during the hearing before the ALJ, Plaintiff’s counsel

indicated that he was attempting to obtain the records from Niagara County Probation

as evidence that DXJ had at least a marked impairment in the domain of interacting and

relating with others. In particular, Counsel indicated that the records would show that

DXJ tends to have conflicts with authority figures. 33 Ms. Jones also testified

concerning the visits that she and DXJ had with Probation, and indicated that she

related to Probation essentially the same information that she was relating to the ALJ,

namely, that she DXJ’s behavior was terrible and that she could not control him. There

is no indication in the record that Probation conducted any type of testing or evaluation

of DXJ. Rather, according to Ms. Jones’s testimony, individuals at Probation merely

attempted to talk DXJ into improving his behavior, by warning him that he might be

removed from school unless his behavior improved. 34



32 Plaintiff’s motion suggests that the ALJ also somehow failed to develop the record with regard to

educational records, but that argument is not fleshed out, and the Court disagrees in any event.
33 Transcript at 41-42.
34 Transcript at 44, 48-49, 53.



                                                    18
        The ALJ indicated that the Probation records were “not reasonably necessary for

the full presentation of the case,” and the Court finds that determination is supported by

substantial evidence. The Probation records would have been merely cumulative,

since the record is already replete with instances of DXJ misbehaving toward authority

figures at various times. For example, school records indicate that on May 3, 2016, a

teacher made this report concerning DXJ: “[DXJ] was not supposed to be in here due

to earlier discipline infractions. I asked him to leave, his response, “You’re a pretty ass

little kid.” 35 It is hard to imagine that the Probation Records could more clearly

demonstrate DXJ’s willingness at times to act disgracefully toward authority figures.

Plaintiff has not offered any reason to believe that the Probation Department records will

add anything new to the record. In sum, Plaintiff’s contention that the ALJ failed to

develop the record lacks merit. 36

        The Court also finds that the ALJ’s functional equivalence findings are supported

by substantial evidence, contrary to what Plaintiff maintains. See, e.g., Grant v. Colvin,

No. 12-CV-962 MAT, 2015 WL 3746707, at *6 (W.D.N.Y. June 15, 2015) (ALJ’s finding,

that claimant had less-than-marked impairment in domain of acquiring and using

information, was supported by substantial evidence, where “Plaintiff's negative

academic achievement was mostly attributed to her high level of absenteeism.”); Briggs

v. Colvin, No. 7:15-CV-0071 (GTS), 2016 WL 344973, at *11 (N.D.N.Y. Jan. 27, 2016)



35 Transcript at 294.
36 The Court is aware that this case bears some superficial resemblance to another case from this district,
in which the Court found that the ALJ had violated his duty to develop the record. See, Will o/b/o C.M.K.
v. Commissioner of Social Security, 366 F.Supp.3d 419, 424-428 (W.D.N.Y. 2019). However, the two
cases are factually inapposite.

                                                    19
(“Although D.H. further admitted to having fought with his brothers (and the incident on

the school bus involved one of his brothers), the regulations do not suggest that any

child who does not get along with his older brothers also has a marked limitation in this

domain [(Interacting and relating with others)].”); Sepulveda ex rel. A.S. v. Colvin, 964 F.

Supp. 2d 228, 236 (N.D.N.Y. 2013) (“Although there are a few instances where it is

noted that plaintiff could be defiant and disrespectful, substantial evidence in the record

supports the ALJ's conclusion that she has less than marked limitations in interacting

and relating with others.”); Jeffrey A. on behalf of J.M.A. v. Saul, No. 5:18-CV-195

(CFH), 2019 WL 3081092, at *11 (N.D.N.Y. July 15, 2019) (“[S]ubstantial evidence

supports the ALJ’s determination that J.M.A. had a less than marked limitation in the

domain of interacting and relating to others. The Court acknowledges that evidence

exists in the record demonstrating that J.M.A. had limitations in this domain; however, in

assessing the entire record, the Court finds that it is not enough to overcome this highly

deferential standard.”). Further the Court finds that the ALJ properly evaluated the

opinion evidence and gave good reasons for the weight that he assigned to the various

opinions.

       As for Plaintiff’s contention that the ALJ erred by failing to specifically indicate

whether he found Ms. Jones to be a credible witness, the Court disagrees. Plaintiff’s

argument on this point appears to rest on the premise that because the ALJ found DXJ

not disabled, he must have found that Ms. Jones was not credible. See, e.g., Pl. Memo

of Law [#8-1] at p. 29 (“The ALJ provided no cogent link between the evidence, and

what he specifically found to contradict [DXJ’s] mother’s testimony across the remaining


                                              20
domains.”). However, the ALJ’s decision does not indicate that he found that Ms.

Jones was not credible. On this point, Ms. Jones primarily testified that DXJ was

disrespectful and disobedient toward her, that he did not get along with his older

brother, that he frequently got into trouble at school, and that he was performing poorly

academically. However, as to her testimony, the ALJ noted that other evidence,

particularly school records, also documented these same behaviors. 37 The ALJ

pointed out, though, that despite such evidence, there was other substantial evidence

that DXJ was able to control himself and be respectful and compliant when he chose to

do so, such as when playing baseball or when taking his psychological examination. 38

For example, the ALJ observed that DXJ “has the ability to exercise some self-control in

a social context when the activity interests him.” 39 In any event, the Court does not

agree that the ALJ was required to expressly indicate whether or not he found Ms.

Jones credible. The ALJ indicated that he considered Ms. Jones’s testimony, 40 and his

decision as a whole indicates that he accepted her testimony, but found that such

testimony did not establish that DXJ is disabled in light of the overall record. 41 That

determination is supported by substantial evidence.

        The Court has considered all of Plaintiff’s remaining arguments and finds that


37 See, Transcript at 22 (“[T]he school incident reports noted fifteen incidents between September 18,
2014 and May 17, 2016. Many of these incidents involved insubordination, including walking the halls,
being disruptive, using inappropriate language, or failing to listen to teachers’ instructions.”).
38 Transcript at 23; see also, id. at 24 (“[T]he intelligence testing administered by the school psychologist

on May 31, 2016 revealed his ability to demonstrate cooperative demeanor, engaged, polite, respectful,
[sic] as well as working in a ‘business-like fashion’ on the testing items.”).
39 Transcript at 28.
40 Transcript at 20, 21, 22.
41 See, e.g., Transcript at p. 30, ¶ 2 (Noting Ms. Jones’s statements, but also noting other evidence

tending to establish a less-than-marked limitation overall).

                                                     21
they also lack merit.

                                      CONCLUSION

       Plaintiff’s application [#8] is denied, defendant’s application [#10] is granted, and

this action is dismissed. The Clerk of the Court is directed to enter judgment for

defendant and close this action.

       So Ordered.

Dated: Rochester, New York
      September 30, 2019
                                          ENTER:


                                          /s/ Charles J. Siragusa
                                          CHARLES J. SIRAGUSA
                                          United States District Judge




                                             22
